Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 1 of 8 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              EVANSVILLE DIVISION

CHRISTINA SHIPLEY-WATERS,                     )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       CAUSE NO. 3:21-cv-112
                                              )
HELP AT HOME, LLC,                            )
                                              )
        Defendant.                            )
                                              )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        1.     Plaintiff, Christina Shipley-Waters ("Shipley-Waters" or "Plaintiff"), by Counsel,

brings this action against Defendant, Help at Home, LLC ("Defendant"), alleging violations of

the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. §12101 et. seq.; and the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201 et. seq. as amended.

                                            PARTIES

        2.     Plaintiff is a resident of Warrick County, Indiana, who at all relevant times to this

action resided within the geographical boundaries of the Southern District of Indiana.

        3.     Defendant, a foreign limited liability company, routinely conducts business within

the geographical boundaries of the Southern District of Indiana.

                                JURISDICTION AND VENUE

        4.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, 42 U.S.C. §12117,

     and 29 U.S.C. § 216(b).

        5.     Defendant is an “employer” as that term is defined by 42 U.S.C. §12111(5)(A),

42 U.S.C. §2000e(b), and 29 U.S.C. § 203(d).
                                                  1
Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 2 of 8 PageID #: 2




        6.       Plaintiff was an “employee” as that term is defined by 42 U.S.C. §12111(4) and

29 U.S.C. § 203(e)(1).

        7.       Plaintiff has a “disability” as that term is defined by 42 U.S.C. §12102(2).

        8.       Plaintiff satisfied her obligation to exhaust her administrative remedies having

timely filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission against Defendant alleging discrimination based on her disability. Plaintiff received

her Notice of Suit Rights and timely files this action.

        9.       A substantial part of the events, transactions, and occurrences concerning this

case arose in the geographical environs of the Southern District of Indiana; thus, venue is proper

in this court.

                                   FACTUAL ALLEGATIONS

        10.      Shipley-Waters was hired by the Defendant on or about February 17, 2020, as a

Wellness Nurse.

        11.      During her tenure, Shipley-Waters would work at Defendant’s offices in the

following locations: Evansville, New Albany, and Vincennes.

        12.      Shipley-Waters’ job duties included:

                    a. Traveling between the three offices noted;
                    b. Maintain records for all three offices concerning patients with development
                       disabilities;
                    c. Treat patients at each location;
                    d. Review patient medications, doctor appointments, and physical charts for
                       each individual group home or assisted living apartment at these locations;
                    e. Every two weeks, Plaintiff would teach new employees or existing
                       employees who needed to be retrained how to administer medication and
                       lifesaving first aid skills, and various in-services on how to assist patient’s
                       specific needs (i.e. remove and replace a catheter bag).


                                                   2
Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 3 of 8 PageID #: 3




       13.     Throughout her employment, Shipley-Waters met or exceeded legitimate

performance expectations.

       14.     Shipley-Waters suffers from severe asthma and therefore, suffers from a

disability, as that term is defined by the ADA.

       15.     At the start of her employment, Shipley-Waters informed her Supervisor,

Williams “JB” Best (“Best”), of her disability.

       16.     During her employment, COVID-19 (“COVID”), a deadly respiratory illness,

appeared in the United States of America.

       17.     As COVID continued to spread, Shipley-Waters continued to inform the

Defendant of her disability.

       18.     On or around March 2020, a student and/or employee approached Shipley-Waters

with a fever and/or COVID like symptoms.

       19.     Shipley-Waters asked the student and/or employee to return home until their

symptoms had subsided. Best called Shipley-Waters and told her to either allow the student

and/or employee to enter the class or she would be terminated.

       20.     Plaintiff reminded Best of her disability and offered to train the student and/or

employee in two-weeks at her next class. Best dismissed her concerns, threatened to terminate

her, and threatened to call the V.P. of Defendant to terminate her.

       21.     On or around March 27, 2020, Shipley-Waters began to experience COVID like

symptoms. She immediately informed Best and sought medical treatment.

       22.     Shipley-Waters was prescribed medication, told to self-quarantine, and provided a

note stating that she could not work in-person but could work remotely.

       23.     Shipley-Waters provided said documents and information to Best.
                                                  3
Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 4 of 8 PageID #: 4




       24.      On or around April 10, 2020, Shipley-Waters began to suffer from severe COVID

symptoms. She was diagnosed with pneumonia but was “presumed positive” for COVID.

       25.      Shipley-Waters updated Best who responded by stating that, “We do not need to

hear from you until you have a return-to-work letter.”

       26.      On or about April 10, 2020, Shipley-Waters received a phone call from Best and

the Area Supervisor, Michelle Young (“Young”). Both Best and Young asked Shipley-Waters if

she was still experiencing COVID symptoms. Shipley-Waters responded that she was.

       27.      Due to her continued symptoms, Best and Young stated that, “In light of that, it

has been two weeks and you aren’t getting better. We are going to let you go, you are free to re-

apply when you are better.”

       28.      Defendant failed to engage in the interactive process in good faith and denied

Plaintiff a reasonable accommodation.

       29.      Plaintiff has suffered harm as a result of the Defendant’s actions.

                                      CAUSES OF ACTION

                         COUNT I: DISABILITY DISCRIMINATION

       30.      Plaintiff hereby incorporates paragraphs one (1) through twenty-nine (29) of her

   Complaint.

       31.      Defendant discriminated against Shipley-Waters on the basis of her disability by

   subjecting her to disparate treatment.

       32.      Defendant discriminated against Shipley-Waters on the basis of her disability by

   failing to engage in the interactive process in good faith and denying her reasonable

   accommodations.


                                                  4
Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 5 of 8 PageID #: 5




          33.   Defendant’s actions were intentional, willful and in reckless disregard of Shipley-

   Waters’ legally protected rights as protected by the Americans with Disabilities Act, as

   amended, 42 U.S.C. §12101 et. seq.

          34.   Shipley-Waters has suffered damages as a result of Defendant’s actions.

                             COUNT II: FFCRA INTERFERENCE

          35.   Plaintiff hereby incorporates paragraphs one (1) through thirty-four (34) of her

Complaint.

          36.   On March 18, 2020, President Donald J. Trump signed the “Families First

Coronavirus Response Act” (“FFCRA”).

          37.   Under the FFCRA, the Defendant was to offer Paid Sick Leave for Two Weeks

under the FLSA to qualifying employees.

          38.   Shipley-Waters, as an individual who was told to self-quarantine, was a qualified

employee.

          39.   Pursuant to FFCRA, Sec. 5103, an employer shall post and keep posted, in

conspicuous places on the premises of the employer where notices to employees are customarily

posted.

          40.   Defendant failed to post a notice and/or inform Plaintiff of her rights under the

FFCRA.

          41.   Defendant unlawfully interfered with the exercise of Shipley-Waters’ rights under

the FFCRA.

          42.   Defendant’s actions were intentional, willful, and in reckless disregard of Shipley-

Waters’ rights as protected by the FFCRA.

          43.   Shipley-Waters suffered damages as a result of Defendant’s unlawful actions.
                                                  5
Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 6 of 8 PageID #: 6




                    COUNT III: FLSA VIOLATION UNDER THE FFCRA

       44.     Plaintiff hereby incorporates paragraphs one (1) through forty-three (43) of her

Complaint.

       45.     Under the FFCRA, the Defendant was to offer Paid Sick Leave under the FLSA

to qualifying employees.

       46.     Shipley-Waters, as an individual who was told to self-quarantine, was a qualified

employee.

       47.      Under the FFCRA, any employer that violated an employee’s rights under the

FFCRA are subject to penalties pursuant to FLSA.

       48.     Defendant’s actions were intentional, willful, and in reckless disregard of Shipley-

Waters’ rights as protected by the FFCRA and the FLSA.

       49.     Shipley-Waters suffered damages as a result of Defendant’s unlawful actions.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff, Christina Shipley-Waters, by counsel, respectfully requests

that this Court find for Plaintiff and order that the Defendant:

               1.      Permanently enjoin Defendant from engaging in any employment policy

       or practice that discriminates against any employee on the basis of his/her disability;

               2.      Reinstate Plaintiff to the position, salary and seniority level with all

       perquisites of employment lost as a result of Defendant’s actions;

               3.      Order that Plaintiff be awarded any back pay she would have earned,

       including fringe benefits with related money benefits and interests thereon, absent

       Defendant's unlawful acts;


                                                  6
Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 7 of 8 PageID #: 7




             4.      All wages, benefits, compensation, and other monetary loss suffered as a

     result of Defendant’s unlawful actions;

             5.      Award Plaintiff compensatory damages for Defendant's violations of the

     ADA;

             6.      Award Plaintiff punitive damages for Defendant's violations of the ADA;

             7.      Award Plaintiff liquidated damages for Defendant's violations of the

     FLSA;

             8.      Award the Plaintiff her attorney fees, litigation expenses, and costs

     incurred as a result of this action;

              9.      Pay to Plaintiff any and all other legal and/or equitable damages this Court
     sees fit to grant.


                                     Respectfully submitted,

                                     s/ Taylor J. Ferguson________________________
                                     Taylor J. Ferguson, #35524-22
                                     Kyle F. Biesecker, #24095-49
                                     BIESECKER DUTKANYCH & MACER, LLC
                                     144 North Delaware Street
                                     Indianapolis, Indiana 46204
                                     Telephone:     (317) 991-4765
                                     Facsimile:     (812) 424-1005
                                     E-Mail:        tferguson@bdlegal.com
                                                    kfb@bdlegal.com
                                     Attorneys for Plaintiff




                                               7
Case 3:21-cv-00112-RLY-MPB Document 1 Filed 07/14/21 Page 8 of 8 PageID #: 8




                                DEMAND FOR JURY TRIAL

       Plaintiff, Christina Shipley-Waters, by counsel requests a trial by jury on all issues

deemed so triable.

                                      Respectfully submitted,

                                      s/ Taylor J. Ferguson________________________
                                      Taylor J. Ferguson, #35524-22
                                      Kyle F. Biesecker, #24095-49
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      144 North Delaware Street
                                      Indianapolis, Indiana 46204
                                      Telephone:     (317) 991-4765
                                      Facsimile:     (812) 424-1005
                                      E-Mail:        tferguson@bdlegal.com
                                                     kfb@bdlegal.com
                                      Attorneys for Plaintiff




                                                 8
